Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roesicke et al. (US20080242962A1; hereinafter known as “Roesicke”).
Regarding claim 1, Roesicke teaches continuous analyte monitoring wearable device (See Roesicke abstract and Figure 3), comprising: 
a base unit, comprising (See Roesicke Figure 3 part 1): 
a base (See Roesicke Figure 3 part 27), at least one power source (See Roesicke Figure 3 part 5, the battery), and an analyte sensor assembly (See Roesicke Figure 1 part 3 also see [0033], to a sensor); and 
an encapsulation extending over the base and the at least one power source to form an encapsulated base (See Roesicke Figure 4 part 13 and 14 also see [0072], first and second chamber), the encapsulated base including an attachment region (See Roesicke Figure 3 part 40) configured to allow a reusable transmitter unit to be coupled to, and decoupled from, the encapsulated base (See Roesicke [0076]), 
wherein the encapsulated base, at least one power source, and the analyte sensor form a disposable unit, and the disposable unit is sterilized (See Roesicke [0086] [0097], manufactured and sterilized by exposure radiation).
Regarding claim 2, Roesicke teaches the base comprises transmitter unit support location configured to receive the reusable transmitter unit (See Roesicke Figure 3, is the base and Figure 4 transmitter 31).
Regarding claim 3, Roesicke teaches the base (See Roesicke Figure 3 part 27) comprises sensor assembly support location configured to receive the analyte sensor assembly (See Roesicke Figure 1 part 3 also see [0033], to a sensor).
Regarding claim 4, Roesicke teaches the base (See Roesicke Figure 3 part 27)) comprises a power source support location configured to receive the at least one power source (See Roesicke Figure 3 part 5, the battery). 
Regarding claim 5, Roesicke teaches the disposable unit is sterilized with electron beam radiation (See Roesicke [0086], electron radiation).
Regarding claim 7, Roesicke teaches the attachment region has the reusable transmitter unit coupled thereto (See Roesicke Figure 3, is the base and Figure 4 transmitter 31, also see [0075]). 
Regarding claim 8, Roesicke teaches the base unit (See Roesicke Figure 3 part 1) includes a connector that is configured to make electrical connection with and power the reusable transmitter unit when positioned at the attachment region (See Roesicke [0078], connection lines from the first chamber to the second chamber consisting of the transmitter).
Regarding claim 9, Roesicke teaches the base unit (See Roesicke Figure 3 part 1) includes a connector that is configured to make electrical connection between the reusable transmitter unit and the at least one power source (See Roesicke [0078], connection lines from the first chamber with battery 5 to the second chamber consisting of the transmitter).
Regarding claim 10, Roesicke teaches the analyte sensor assembly (See Roesicke Figure 1 part 3 also see [0033], to a sensor) includes an analyte sensor configured to sense an analyte concentration in an interstitial fluid (See Roesicke [0067], sensors for measuring interstitial fluid).
Regarding claim 11, Roesicke teaches the attachment region is configured to allow the reusable transmitter unit to removably couple to and seal the connector (See Roesicke Figure 3, is the base and Figure 4 transmitter 31, also see [0075]).
Regarding claim 12, Roesicke teaches the disposable unit is packaged in a plastic housing having a removable plastic seal, foil seal, or other sealing cover after being sterilized (See Roesicke [0014-0015], sealed housing of the sensor carrier unit protects the sensitive sensor from adverse environmental influence and see [0097]).
Regarding claim 13, Roesicke teaches the disposable unit, after being sterilized, is received and sealed in a laminated foil and plastic sheet enclosure (See Roesicke [0014-0015], sealed housing of the sensor carrier unit protects the sensitive sensor from adverse environmental influence and see [0097]).
Regarding claim 14, Roesicke teaches a method of forming a continuous analyte monitoring wearable device (See Roesicke abstract and Figure 3), comprising: 
providing a base (See Roesicke Figure 3 part 27) having a power source support location (See Roesicke Figure 3 part 5, the battery), a sensor assembly support location (See Roesicke Figure 1 part 3 also see [0033], to a sensor), and a transmitter unit support location (See Roesicke Figure 3, is the base and Figure 4 transmitter 31);
 placing at least one power source at the power source support location (See Roesicke Figure 3 part 5, the battery); placing a sensor assembly including an analyte sensor at the sensor assembly support location (See Roesicke Figure 1 part 3 also see [0033], to a sensor); 
providing an encapsulation layer over the at least one power source, at least a portion of the sensor assembly, and at least a portion of the base, to form a sealed, disposable unit (See Roesicke Figure 4 part 13 and 14 also see [0072], first and second chamber), wherein the sealed, disposable unit is configured to allow a transmitter unit to be attached to, and detached from, the transmitter unit support location (See Roesicke Figure 3, is the base and Figure 4 transmitter 31 also see [0015]); and 
sterilizing the sealed, disposable unit (See Roesicke [0086] [0097], manufactured and sterilized by exposure radiation). 
Regarding claim 15, Roesicke teaches the encapsulation layer (See Roesicke Figure 4 part 13 and 14 also see [0072], first and second chamber) comprises an attachment region (See Roesicke Figure 3 part 40) and the transmitter unit is first coupled to, and then decoupled from, the transmitter unit support location (See Roesicke [0076]).
Regarding claim 16, Roesicke teaches the sterilizing of the sealed, disposable unit comprises subjecting the sealed, disposable unit to electron beam radiation (See Roesicke [0086], electron radiation).
Regarding claim 18, Roesicke providing the encapsulation layer includes forming the encapsulation layer at a temperature of less than 100C (See Roesicke [0076], plastic material therefore capable of enduring temperature less than 100C and see Figure 1 part 12 formed by 13 and 14).
Regarding claim 19, Roesicke teaches comprising packaging the sealed, disposable unit in a plastic housing having a sealing cover, or sealed in a laminated foil and plastic sheet enclosure (See Roesicke [0014-0015], sealed housing of the sensor carrier unit protects the sensitive sensor from adverse environmental influence and see [0097]).
Regarding claim 20, Roesicke teaches a method of forming a wearable device configured to be used in continuous analyte monitoring (See Roesicke abstract and Figure 3), comprising: 
providing a base (See Roesicke Figure 3 part 27) having a transmitter unit support location (See Roesicke Figure 3, is the base and Figure 4 transmitter 31), a power source support location (See Roesicke Figure 3 area near part 5, the battery location), and a sensor assembly support location (See Roesicke Figure 1 area near part 3 also see [0033], to a sensor); 
placing at least one power source at the power source support location (See Roesicke Figure 3 area near part 5, the battery location); 
placing a sensor assembly including an analyte sensor at the sensor assembly support location (See Roesicke Figure 1 part 3 also see [0033], to a sensor); 
providing an encapsulation portion having an opening (See Roesicke Figure 4 part 13 and 14 also see [0072], first and second chamber, base plate will have a opening see [0098]); 
placing the base within the opening of the encapsulation portion such that the base and encapsulation portion form a sealed (See Roesicke Figure 4 part 13 and 14 also see [0072], first and second chamber, base plate will have a opening see [0098] also see Figure 3, is the base and Figure 4 transmitter 31 also see [0015]), disposable base unit, wherein the sealed, disposable base unit is configured to allow a transmitter unit to be attached to and detached from the transmitter unit support location (See Roesicke Figure 3, is the base and Figure 4 transmitter 31 also see [0015]); and sterilizing the sealed, disposable unit (See Roesicke [0086] [0097], manufactured and sterilized by exposure radiation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roesicke as applied in claims 1 and 16 above, in view of Thomas et al. (US20090257911A1; hereinafter known as “Thomas”).
	Regarding claim 6 and 17, Roesicke teaches the disposable unit is sterilized by electron beam radiation (See Roesicke [0086] [0097], manufactured and sterilized by exposure radiation). Roesicke is silent to being irradiated with from 18 kGy to 25 kGy. 
Thomas teaches being irradiated with from 18 kGy to 25 kGy (See Thomas [0121]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Roesicke with irradiation from 18 kGy to 25 kGy as taught by Thomas to provide Roesicke’s method with an approved standard of sterility assurance level when using electron beam irradiation (See Thomas [0121]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                       

/M.R.K./Examiner, Art Unit 3791